Citation Nr: 1335538	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-27 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, including heart disease, including as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from November 1990 until June 1991 and from February 2003 to November 2004.  He performed active duty for training (hereinafter: ACDUTRA) with Reserve components from July 17 to October 6, 1977, from December 1984 to May 1985, and at other times.  He also performed inactive duty training at various times.  The Veteran is a Persian Gulf War veteran.

This matter arises to the Board of Veterans' Appeals (Board) from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted two service connection claims (a respiratory disability and tinnitus), but denied seven service connection claims.  The Veteran appealed six of the seven denied claims.  He did not initially appeal the denial of service connection for a back disorder; however, the RO addressed the lower back issue in a statement of the case (hereinafter: SOC) and the Veteran perfected the appeal.  In September 2007, the RO granted service connection for two of the appealed issues, that of service connection for diabetes mellitus and service connection for glaucoma. 

In August 2008, the Veteran testified before the undersigned at a personal hearing at the RO.  A transcript of this hearing has been included in the claims folder.

In January 2009, the Board decided three issues, but remanded the two remaining claims, that of service connection for heart disease and hypertension.  In November 2011, the Board again remanded the two claims.  Since then, service connection has been granted for hypertension.  The only claim remaining for Board adjudication is service connection for heart disease.  

Entitlement to service connection for chronic non-cardiac-related chest pains due to undiagnosed illness been raised by the record, but has not been adjudicated by the Regional Office (RO).  The Board does not have jurisdiction over this potential claim and merely refers it to the RO for appropriate action.


FINDINGS OF FACT

1.  A diagnosis of hypertensive heart disease was first made during active service.

2.  Post service medical reports continue to show cardiac enlargement with reduced ejection fractions and reduced MET levels, consistent with hypertensive heart disease.

3.  Intercurrent causation for hypertensive heart disease is not shown.  


CONCLUSION OF LAW

Hypertensive heart disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  


Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations and includes cardiovascular-renal disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); also see Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of this regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Where a chronic disease under § 3.309(a) is "shown as such in service" (meaning clearly diagnosed and beyond legitimate question), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

No compensation can be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.   See 38 U.S.C.A. §§ 105, 1110, 1131, 5303(b) (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301(a), (b), (c), (d), 3.302 (2013).  Because an official service department line-of-duty determination has been made concerning the onset of heart disease, the Veteran's heart disease is deemed to have been incurred in the line of duty.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m) (2013).

The Veteran's Service Treatment Reports (STRs) reflect that heart disease was detected by appropriate diagnostic methods several times during his most recent period of active service, which ran from February 2003 to November 2004.  Incidentally, his heart was found to be normal upon entry into this period of active service.  His STRs reflect that in April 2003, after complaining of tiredness, he underwent an exercise stress test.  The test was terminated because of fatigue.  The result was "non-diagnostic" but "abnormal" nevertheless.  

On May 9, 2003, the Veteran underwent thallium spectral perfusion scintigraphy that revealed "reversible partial defect in inferior wall and anterior apical wall consistent with ischemia in distribution of posterior descending artery branch of right coronary artery."  The left ventricle ejection fraction was 46 percent.  A normal ejection fraction would have been 50 to 65 percent, according to the report.  The assessment was coronary artery disease and the Veteran was referred for catheterization (to further ascertain the extent of coronary artery disease).  

A July 8, 2003, report from Columbus Cardiology Associates reflects an impression of chest pain with some typical and atypical features in a middle aged male with multiple risk factors for coronary artery disease including hyperglycemia, hypertension, and tobacco.  The report notes a history of hypertensive heart disease and that a previous catheterization in 1999 had showed no significant blockage at that time. 

A July 10, 2003, echocardiogram revealed mild concentric left ventricle hypertrophy with normal left ventricle function.  The physician stated, "These findings are most consistent with hypertensive heart disease."  The Veteran then underwent cardiac catheterization, which showed normal coronary arteriography, normal left ventricle function, and an ejection fraction of 55 to 60 percent. 

An August 13, 2003, echocardiogram showed an increase in heart size consistent with a history of high blood pressure.  On August 21, 2003, a private cardiologist of Columbus Cardiology Associates, P.C., found the Veteran's reported chest pains to be unrelated to cardiac causes.  

The STRs further reveal that on January 26, 2004, the Veteran was placed on a physically restrictive profile due to hypertensive heart disease with left ventricle hypertrophy.  A February 18, 2004 medical examination report reflects the relevant diagnosis was hypertensive heart disease with left ventricle hypertrophy.  During that examination, the Veteran complained of substernal burning or pain.  A February 26, 2004 Army Medical Evaluation Board report states, "cardiomegaly noted since March 2003." 

A DA (Department of the Army) Form 2173, Statement of Medical Examination and Duty Status, signed by a medical officer on May 6, 2004, offers a diagnosis of "heart disease."  The form notes that an abnormal electrocardiogram (EKG) led to cardiac evaluation.  The form indicates, by various check marks, that this heart disease was incurred in the line of duty.  

In a June 2004 letter, J. Voreis, M.D., of South Butler Medical Services, mentioned that the Veteran had undergone cardiac catheterization in 1999 that showed normal coronary arteries.  The Veteran had done well until more recently when he received [military-related] Anthrax vaccines, after which, he became lethargic.  The physician concluded that the current symptoms were a combination of mild lung disease and concentric left ventricular hypertrophy that may lead to left ventricular dysfunction and that he "may have suffered some post vaccine syndrome." 

The Veteran's DD-214 reflects that he received a medical discharge from active military service in November 2004.  One week later, the RO received his claim for benefits, wherein he listed hypertension with left ventricle hypertrophy.  A week later, he added heart disease to his claim.  

A December 2004 VA general medical compensation examination report mentions that hypertension with left ventricle hypertrophy began during active military service. 

A May 2005 VA out-patient treatment report mentions that the Veteran received nitroglycerin for chest pain.  Another May 2005 VA report mentions that an EKG had ruled-out ischemia.  An August 2005 VA stress test yielded an impression of normal left ventricle function, ejection fraction calculated at 56 percent, and inferior wall hypokinesia, but no perfusion abnormality.  

In August 2008, the Veteran testified before the undersigned that he believed that his service-connected diabetes could be aggravating his heart disease.

A private Bruce Protocol stress test was performed in July 2009.  This revealed an ejection fraction of 39 percent, decreased septal wall motion, and a mildly enlarged heart.  The peak MET was 4.9.  

A July 2009 VA heart disease compensation examination report reflects that upon review of the medical history, inexplicably, the examining physician found no history of hypertensive heart disease.  Moreover, the physician concluded that it is unlikely that left ventricular hypertrophy and mild cardiac enlargement are related to diabetes mellitus, either by causation or aggravation. 

In November 2011, the Board remanded the case for additional medical opinions. 

According to a March 2012 VA heart disease compensation examination report, a diagnosis of a heart condition has never been offered for this Veteran.  The examiner mentioned that the Veteran is followed by VA for atypical chest pains and that his cardiac evaluations have been normal.

The Board must next address the competency, credibility, and probative value of all the evidence, including any lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The weight to be placed on the medical evidence is determined by the persuasiveness of any supporting rationale and by the accuracy of the factual basis for the medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

In July 2009 and in March 2012, VA physicians reviewed the record and, inexplicably, found no history of any heart disease with which to relate to active service.  Yet, as set forth above, the STRs clearly show: (1) that an assessment of coronary artery disease was offered in May 2003, after thallium spectral perfusion scintigraphy; (2) that a history of hypertensive heart disease is mentioned in a July 2003 private report from Columbus Cardiology Associates; (3) that a July 2003 echocardiogram reading was found to be most consistent with hypertensive heart disease; (4) that in January 2004, the Veteran was placed on a physical profile due to hypertensive heart disease with left ventricle hypertrophy; (5) that a February 2004 medical examination report offers a diagnosis of hypertensive heart disease with left ventricle hypertrophy; (6) that a diagnosis of "heart disease" appears on a May 2004 DA Form 2173 (based on a Bruce Protocol stress test); (7) a December 2004 VA general medical compensation examination report mentions that hypertension with left ventricle hypertrophy began during active military service; (8) A July 2009 private Bruce Protocol stress test revealed decreased septal wall motion, a mildly enlarged heart, and significantly degraded left ventricle ejection fraction and peak MET; and, (9) VA appears to be treating the Veteran's heart with nitroglycerin pills.  

Although the Board may not second-guess a medical expert based upon its own opinion, it need not accept an opinion that is based on erroneous facts.  Because a clear history of hypertensive heart disease is shown in the STRs, no weight can be placed on the July 2009 and March 2012 negative VA medical opinions.  

Although lay evidence may be competent with respect to observance of symptoms readily observable, in this case, because the Veteran's observed shortness of breath and chest pains have not been shown to be due to heart disease, his history of symptoms cannot be afforded weight in this matter.  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

As noted above, cardiovascular-renal disease, including hypertension, arteriosclerosis, and organic heart disease are treated as chronic diseases listed at 38 C.F.R. § 3.309(a).  As explained in Walker, 708 F.3d at 1336, where a chronic disease is "shown as such in service", service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  There is no nexus requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent cause to explain post-service manifestations of the chronic disease."  Id.  

Although coronary artery disease appears to have been ruled-out by cardiac catheterization results, because hypertensive heart disease was first offered as a diagnosis during active service and because post service medical reports continue to show cardiac enlargement with reduced ejection fractions and reduced MET levels consistent with hypertensive heart disease, and because intercurrent causation is not shown, presumptive service connection for hypertensive heart disease is warranted.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for hypertensive heart disease must therefore be granted.  



ORDER

Entitlement to service connection for hypertensive heart disease is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


